DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
2.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
2(i).	Claims 1, 4 and 12 of the instant application are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2 and 12 respectively, of the issued patent US 11,120,260 (of App. No. 16/846,645).
The claims 2-3, 5-11 depending from claim 1 and 13-17 depending from claim 12 are also rejected under this statute for being identically claimed at dependent claims 3-11 and 13-17 respectively of the conflicting patent.
2(ii). Claims 1, 4 and 12 of the instant application are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 3 and 10 respectively, of the issued patent of the US 10,621,433 (of App. No., 15/397,702). 
The dependent claims 2-3, 5-11 depending from claim 1 and 13-17 depending from claim 12 are also rejected under this statute for being identically claimed at dependent claims 4-9 and 11-17 respectively of the said conflicting patent (although in different order the claims recite identical matter).
	Correction is requested.
Conclusion
3.  	 The prior art made of record at the previous applications herein identified under the conflicting Double Patenting No. US 11,120,260 and US 11,120,260 is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action, as it would have been similarly rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/